 1   Michael St. James, CSB No. 95653
     ST. JAMES LAW, P.C.
 2   22 Battery Street, Suite 810
     San Francisco, California 94111
 3   (415) 391-7566 Telephone
     (415) 391-7568 Facsimile
 4   michael@stjames-law.com

 5   Counsel for Inverness Advisors, LLC and Tom Peters

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                          San Francisco Division
10

11

12   In re                                           Case No. 20-30819 DM
13   BENJA INCORPORATED                              Chapter 7

14                Debtor

15

16

17                                   NOTICE OF APPEARANCE AND
                                    REQUEST FOR SPECIAL NOTICE
18

19

20

21

22

23

24

25

26

27

28

     Case: 20-30819    Doc# 94     Filed: 07/21/21    Entered: 07/21/21 14:46:29   Page 1 of 2
 1   TO:    Parties in Interest

 2          PLEASE TAKE NOTICE THAT Inverness Advisors, LLC and Tom Peters Gagliardi, parties in

 3   interest, requests that notice of all matters identified by Fed. R. Bankr. P. 2002, be provided to his
 4
     counsel as follows:
 5

 6
                                       Michael St. James, Esq.
 7                                     ST. JAMES LAW, P.C.
                                       22 Battery Street, Suite 810
 8                                     San Francisco, California 94111
 9                                     (415) 391-7566 Telephone
                                       (415) 391-7568 Facsimile
10                                     Ecf@stjames-law.com

11

12
     DATED:         July 17, 2021               Respectfully submitted,
13

14                                              ST. JAMES LAW, P.C.

15
                                                By:   /s/ Michael St. James .
16                                                    Michael St. James
                                                Counsel for Inverness Advisors, LLC and Tom Peters
17

18

19

20

21

22

23

24

25

26

27

28

     Case: 20-30819 Doc# 94
     REQUEST FOR SPECIAL NOTICE
                                    Filed: 07/21/21    Entered: 07/21/21 14:46:29      Page 2 of 2        1
